DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 03 May 2022. 
Claims 2-24 are pending in this application. Claim 1 was cancelled. Claims 22-24 are newly added. 


Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,481,949 in view of Taylor (US Pub. 2005/0257200 A1) and further in view of Kura et al. (US Pub. 2015/0193150 A1) and WINTERFELDT et al. (US Pub. 2013/0232480 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims of U. S. Patent No. 10,481,949. 

The side-by-side comparison below of claim 2 of the instant application 16/687,267 and claim 1 of U.S. Patent No. 10,481,949 clearly shows limitation by limitation matching between the two conflicting claims.  The differences have been bolded.
Instant Application 16/687,267
Patent 10,481,949 B2
2. An apparatus to automate user deployment of a software defined data center based on an automation plan generated by a service provider and accessible by a user, the apparatus comprising: 





















memory; 
instructions in the apparatus; and
at least one processor to execute instructions to:
determine dependencies between tasks in a task list prior to executing the tasks; 



identify first and second tasks in the task list, the first task to allocate a resource, the second task to execute after the resource is allocated; 












configure a third task in the task list to allocate the resource before the first task to remove a dependency of the second task on the first task;
















associate user-provided parameter values for user-configurable parameters with corresponding ones of the tasks from the task list; and 

















generate an execution schedule based on the dependencies, at least some of the tasks in the task list, task metadata and the user-provided parameter values, the execution schedule to alter execution of the tasks of the automation plan to modify deployment of the software defined data center without recompiling the automation plan; and




















execute the remaining tasks in the task list based on the execution schedule to deploy the software defined data center.
1. A method to automate user deployment of a software defined data center based on an automation plan generated by a service provider and accessible by a user, the method comprising: 


obtaining, via a user interface, user-provided parameter values for user-configurable parameters in the automation plan to configure features of the software defined data center; 


accessing, by executing a first instruction of first machine-executable instructions with at least one processor before a task list is generated, the automation plan as compiled second machine-executable instructions to deploy the software defined data center, the task list based on the automation plan of the compiled second machine-executable instructions and the user- provided parameter values; 


determining, by executing a second instruction of the first machine-executable instructions with the at least one processor, dependencies between tasks in the task list prior to executing the tasks; 


(Taylor, Fig. 22, 2207, 2203 (as first task), 2204 (as second task); [0178] lines 1-5, The area 2207 shows a segment of a CDFG before the optimisation. Data is calculated 2201 and then written to a particular register by a register write 2202. The data is accessed by a register read 2203 (as first task for produce the resource/data) and then passed to two consuming operations 2204 (as second task); also see Fig. 21, 2106; [0171] lines 2-4, There are two read 2101 operations from the same register…the second read has two consumers 2102); 


(Taylor, Fig. 22, 2208 (after optimisation (as configurating, node 2203 is deleted); [0179] lines 1-4, The area 2208 shows the CDFG segment after optimisation. Both the register write 2202 and read 2203 are deleted (as remove dependency of second task (i.e., 2204) on the first task (i.e., 2203)). The original data producer 2201 (as third task) passes its output to the data consumers via data arcs 2206 (as configure a third task in the task list to produce the resource before the first task). (Kura, Fig. 17, data reallocation (as allocate a resource), Task ID 2, create volume; [0067] lines 1-3, The task ending program 313 manages an execution order of a task and confirms that each task for realizing the management request is executed orderly).


associating, by executing a third instruction of the first machine-executable instructions with the at least one processor, the user-provided parameter values for the user-configurable parameters with corresponding ones of the tasks from the task list;  
HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 10U.S. Serial No. 15/373,831Attorney Docket No. D037
removing, by executing a fourth instruction of the first machine-executable instructions with the at least one processor, a first task from the task list when a resource that is to be an output of the first task already exists before the first task is to be executed; 

generating an execution schedule, by executing a fifth instruction of the first machine- executable instructions with the at least one processor, based on the dependencies, tasks remaining in the task list, and the user-provided parameter values, the execution schedule to alter execution of the tasks of the automation plan to modify deployment of the software defined data center without recompiling the automation plan; and 

(WINTERFELDT, Fig.1, 128 deployment plans; Fig. 5, 506 customize application component properties, 510 determine dependencies, 512 generate deployment plan for executing the tasks; [0030] lines 16-21, administrator 104 specifies a name, description, and descriptive metadata (as task metadata) for each logical template. Descriptive metadata, for example, such as non-hierarchical keywords or "tags," are used to organize listings of logical templates and enhance readability of logical templates during blueprint creation; [0023] lines 2-6, generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order).


executing, with the at least one processor, the tasks remaining in the task list based on the execution schedule to deploy the software defined data center.



Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,481,949 is narrower than the instant application. The U.S. Patent ‘949’’s narrower scope merely specifies that “a first task from the task list” and “generating an execution schedule…based on the dependencies, tasks remaining in the task list” in claim 1 which have the same meaning compare to “identify first and second tasks in the task list” and “at least some of the tasks in the task list” of claim 2 of the instant application, because the first and second tasks must be identified in order to determining the dependencies in the task list, and obviously the task list (i.e., more than one tasks) must including the first task and second task. In addition, the term of “tasks remaining” is the same thing just different words compare to “at least some of the tasks” since they are all tasks and they are within the task list.

Additionally, claim 1 of the U.S. patent ‘949’ is a method claim, and the claim 2 of the instant application is an apparatus claim. Therefore, the difference between the two conflicting claims is the claim of U.S. Patent ‘949’ is directed to a “method” whereas the claim of the instant application is directed an “apparatus”. The difference in the statutory class of invention between the two claims are merely obvious variant of one another where the invention defined in the claims of U.S. Patent ‘949’ could readily be practiced or embodied in as an apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify claim 1 of the patent to be practiced as an apparatus. The ordinary artisan would have been motivated to modify the patent claim for the simple purpose of carrying out or implementing the computer instructions recited therein as performed by the apparatus. 

Moreover, The U.S. Patent ‘949’ does not explicitly claim:
identify first and second tasks in the task list, the first task to allocate a resource, the second task to execute after the resource is allocated; configure a third task in the task list to allocate the resource before the first task to remove a dependency of the second task on the first task;

However, Taylor teaches the first task to produce a resource, the second task to execute after the resource is produced (Taylor, Fig. 22, 2207, 2203 (as first task), 2204 (as second task); [0178] lines 1-5, The area 2207 shows a segment of a CDFG before the optimisation. Data is calculated 2201 and then written to a particular register by a register write 2202. The data is accessed by a register read 2203 (as first task for produce the resource/data) and then passed to two consuming operations 2204 (as second task); [Examiner noted: first read/access operation (i.e., node 2203) produce the data/resource and passed to consuming operation 2204 (as second task)]; also see Fig. 21, 2106; [0171] lines 2-4, There are two read 2101 operations from the same register…the second read has two consumers 2102); 
configure a third task in the task list to produce the resource before the first task to remove a dependency of the second task on the first task (Taylor, Fig. 22, 2208 (after optimisation (as configurating, node 2203 is deleted); [0179] lines 1-4, The area 2208 shows the CDFG segment after optimisation. Both the register write 2202 and read 2203 are deleted (as remove dependency of second task (i.e., 2204) on the first task (i.e., 2203)). The original data producer 2201 (as third task) passes its output to the data consumers via data arcs 2206 (as configure a third task in the task list to produce the resource before the first task).

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the U.S. Patent ‘949’ by including the concept about the relationship between the tasks (i.e., first task produce resource,  second task execute after the resource is produced and configuring a third task to produce the resource before the first task when dependences of the second task on the first task removed) as taught by Taylor. One of ordinary skilled would have been motivated to modify claim of the U.S. Patent ‘949’ in the manner described above for the purpose of improving the transport data operations between the different tasks

Both U.S. Patent ‘949’ and Taylor fail to specifically teach the producing of the resource is allocate a resource.

However, Kura teaches the producing of the resource is to allocate a resource (Kura, Fig. 17, data reallocation (as allocate a resource), Task ID 2, create volume; [0067] lines 1-3, The task ending program 313 manages an execution order of a task and confirms that each task for realizing the management request is executed orderly).

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the U.S. Patent ‘949’ and Taylor by including the concept of executing task for allocating/reallocating the data/resource as taught by Kura. One of ordinary skilled would have been motivated to modify claim of the U.S. Patent ‘949’ and Taylor in the manner described above for the purpose of easily managing the operation progress in order to improve the system processing speed and performance. 

Further, The U.S. Patent ‘949’, Taylor and Kura does not explicitly claim:
generate an execution schedule, it is based on task metadata.

However, WINTERFELDT teaches generate an execution schedule, it is based on task metadata (WINTERFELDT, Fig.1, 128 deployment plans; Fig. 5, 506 customize application component properties, 510 determine dependencies, 512 generate deployment plan for executing the tasks; [0030] lines 16-21, administrator 104 specifies a name, description, and descriptive metadata (as task metadata) for each logical template. Descriptive metadata, for example, such as non-hierarchical keywords or "tags," are used to organize listings of logical templates and enhance readability of logical templates during blueprint creation; [0023] lines 2-6, generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order).

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the U.S. Patent ‘949’, Taylor and Kura by including the concept that when generate an execution schedule, it is also based on task metadata as taught by WINTERFELDT. One of ordinary skilled would have been motivated to modify claim of the U.S. Patent ‘949’, Taylor and Kura in the manner described above for the purpose of improving the system efficiency and performance during the deployment plan (as execution schedule) creation.

Similar claim mappings of the remaining claims 3-21 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 2-3, 5, 7, 9, 12, 14-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US Pub. 2015/0350101 A1) in view of Taylor (US Pub. 2005/0257200 A1) and further in view of Kura et al. (US Pub. 2015/0193150 A1), WINTERFELDT et al. (US Pub. 2013/0232480 A1) and GNOME DEVELOPER, Chapter 8, Script (hereafter GNOME).
Sinha, WINTERFELDT and GNOME were cited in the previous Office Action.
Kura was cited in the IDS filed on 11/18/2019.

As per claim 2, Sinha teaches the invention substantially as claimed including An apparatus to automate user deployment of a software defined data center based on an automation plan generated by a service provider and accessible by a user (Sinha, Abstract lines 1-2, A cloud computing environment consists of a cloud deployment platform; [0018] lines 17-18, Application software includes user-defined applications; [0019] lines 1-4, once an application is modeled, an application designer typically creates a plan (often an automated software-base plan) to deploy the various application components to a cloud-computing infrastructure; [0020] lines 12-18, user interface 105 is a graphical user interface (GUI) that provides a graphical "canvas" that enables an application designer (as user) to model application topologies and generate application blueprints…enables a designer to generate application blueprints by employing a drag-and-drop interaction; [0063] lines 10-14, application management server may automatically select an appropriate target…by matching the requirements of the deployment plan to the…cloud infrastructure), the apparatus comprising: 
memory; instructions in the apparatus; and at least one processor to execute the instructions to (Sinha, [0006] lines 1-4, provide a non-transitory computer-readable medium that includes instructions that, when executed, enable a plurality of host computers to implement one or more aspects of the above method. [0087] lines 1-5, The various embodiments described herein may be practiced with…microprocessor systems…computers; [0088] lines 3-4, one or more computer readable media, lines 12-13, read-only memory, random-access memory):
 determine dependencies between tasks in a task list prior to executing the tasks (Sinha, [0004] lines 6-14, certain deployment tasks are dependent on the completion of previously transmitted tasks. In such cases, if task dependency is not enforced, then certain deployment tasks may be transmitted to a cloud infrastructure prematurely and, as result, may fail. Therefore, a need has arisen to organize could application deployment in phase, where each phase consists of tasks that may be transmitted as a group (task list), and where tasks in each phase may not begin (as prior to executing) until it is determined that all tasks of a preceding phase have completed executing (as dependency is determined); also see [0029] lines 12-13, build task dependencies into an application deployment plan);
identify first and second tasks in the task list (Sinha, [0028] lines 4-5, there are certain tasks in a deployment that may only be performed once all tasks in a prior phase have completed; also see [0041] lines 6-12, Task list 205 includes, for example, a task for instructing a cloud management server (such as cloud management server 155 in FIG. 1) to instantiate the software structures in the cloud infrastructure for the corresponding virtual machine. A second task included in task list 205 transmits and installs a deployment agent software module on each of the virtual machines);
associate user-provided configurations for user-configurable configurations with corresponding ones of the tasks from the task list (Sinha, Fig. 2A, item 205 Task List; [0028] lines 7-12, The designer of the application directs application management server 110 to generate an application deployment plan 135 for the application, where the deployment plan consists of two phases: a bootstrap phase and a user application phase; Abstract, lines 6-13, a deployment plan for the cloud-based application is read...A determination is made that one or more custom tasks are required to be executed in the cloud infrastructure. After determination, the one or more custom tasks (as include user-provided configurations) are inserted into the first plurality of tasks to generate a second plurality of tasks; [0002] lines 1-3, deployment virtualized applications to one or more host computers in a cloud infrastructure, it is often required that certain customized configurations (as user-configurable configurations); [0020] lines 17-18, user interface 105 is configured with software that enables a designer to generate application blueprints by employing drag-and-drop interaction; [0025] lines1-2, once application blueprints are generated, there remains the task of deploying the application…in order to deploy a virtualized cloud-base application…generates application deployment plans;); and 
generate an execution schedule based on the dependencies, at least some of the tasks in the task list, and the user-provided configurations, the execution schedule to alter execution of the automation plan to modify deployment of the software defined data center (Sinha, Fig. 3B, Task list 315, cleanup phase; Abstract, lines 6-13, a deployment plan for the cloud-based application is read...A determination is made that one or more custom tasks are required to be executed in the cloud infrastructure. After determination, the one or more custom tasks are inserted into the first plurality of tasks to generate a second plurality of tasks; [0020] lines 17-18, user interface 105 is configured with software that enables a designer to generate application blueprints by employing drag-and-drop interaction (as user-provided configurations); [0002] lines 11-14, where each phase consists of tasks that may be transmitted as a group (task list), and where tasks in each phase may not begin until it is determined that all tasks of a preceding phase have completed executing (dependency); [0057] lines 5-11, with respect to FIG. 2B, in one or more embodiments, the selection of a specific target infrastructure triggers the generation and insertion of a new phase. In the embodiment of FIG.3B…The depicted cleanup phase includes cleanup tasks in task list 315 (as execution schedule) that are to be executed; [0059] lines 7-15, if each of these tasks has completed, then the deprovisioning process proceeds to the next phase, namely, the cleanup phase; also see [0026] lines 3-5, each application deployment plan specifies the various tasks that must be performed in order to carry out the deployment of the application; [Examiner noted: generating a new phase, (task list 315) based on at least some of tasks in the task list, dependency and user-configurations (dependency and user configurations have been already determined before the cleanup phase), since the task is customized, and therefore, the deployment is modified)], and
execute the at least some of the tasks in the task list based on the execution schedule to deploy the software defined data center (Sinha, [0042] lines 7-9, precedes the subsequent “exec” phase…in executing the deployment process; see also Fig.2A. 2B, 215 task list; also see [0005] lines 8-10, deployment plan comprises a first plurality of tasks to be executed; [0019] lines 1-4, once an application is modeled, an application designer typically creates a plan (often an automated software-base plan) to deploy the various application components to a cloud-computing infrastructure).

Sinha fails to specifically teach the first task to allocate a resource, the second task to execute after the resource is allocated; configure a third task in the task list to allocate the resource before the first task to remove a dependency of the second task on the first task.

However, Taylor teaches the first task to produce a resource, the second task to execute after the resource is produced (Taylor, Fig. 22, 2207, 2203 (as first task), 2204 (as second task); [0178] lines 1-5, The area 2207 shows a segment of a CDFG before the optimisation. Data is calculated 2201 and then written to a particular register by a register write 2202. The data is accessed by a register read 2203 (as first task for produce the resource/data) and then passed to two consuming operations 2204 (as second task); [Examiner noted: first read/access operation (i.e., node 2203) produce the data/resource and passed to consuming operation 2204 (as second task)]; also see Fig. 21, 2106; [0171] lines 2-4, There are two read 2101 operations from the same register…the second read has two consumers 2102); 
configure a third task in the task list to produce the resource before the first task to remove a dependency of the second task on the first task (Taylor, Fig. 22, 2208 (after optimisation (as configurating, node 2203 is deleted); [0179] lines 1-4, The area 2208 shows the CDFG segment after optimisation. Both the register write 2202 and read 2203 are deleted (as remove dependency of second task (i.e., 2204) on the first task (i.e., 2203)). The original data producer 2201 (as third task) passes its output to the data consumers via data arcs 2206 (as configure a third task in the task list to produce the resource before the first task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha with Taylor because Taylor’s teaching of providing an optimized operation data flow would have provided Sinha’s system with the advantage and capability to preventing any unnecessary serialisation of particular operations which improving the transport data operations between the different tasks (see Taylor, [0081] lines 2-4, transports results in unnecessary serialization; [0082] lines 1-4, improve the transport operations around the nodes).

Sinha and Taylor fail to specifically teach the producing of the resource is  allocate a resource.

However, Kura teaches the producing of the resource is to allocate a resource (Kura, Fig. 17, data reallocation (as allocate a resource), Task ID 2, create volume; [0067] lines 1-3, The task ending program 313 manages an execution order of a task and confirms that each task for realizing the management request is executed orderly).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha and Taylor with Kura because Kura’s teaching of task list that including a task that allocating/reallocating the resource with the tasks executed orderly would have provided Sinha and Taylor’s system with the advantage and capability to allow the system to easily managing the operation progress which improve the system processing speed and performance. 

Sinha, Taylor and Kura fail to specifically teach the user-provided configurations is user-provided parameter values for user-configurable parameters, and generate an execution schedule based on task metadata and user-provided parameter values.

However, WINTERFELDT teaches the user-provided configurations is user-provided parameter values for user-configurable parameters (WINTERFELDT, [0059] lines 1-12, the user customizes blueprint 126 by specifying deployment-specific configurations of the nodes and application components. The user may provide a new property value (as user-provided parameter values) for a node or application component that overrides or replaces a default value specified by a definition for the property in catalog 130 or an application-specific value (as user-configurable parameters) specified by blueprint 126. For example, a blueprint having an Apache Tomcat application component might specify a JVM heap size of 512 MB. However, a user may want to override that application-specific setting to change the heap size to 1024 MB to suit a particularly large deployment in a production environment), 
generate an execution schedule based on task metadata and user-provided parameter values (WINTERFELDT, Fig.1, 128 deployment plans; Fig. 5, 506 customize application component properties, 510 determine dependencies, 512 generate deployment plan for executing the tasks; [0030] lines 16-21, administrator 104 specifies a name, description, and descriptive metadata (as task metadata) for each logical template. Descriptive metadata, for example, such as non-hierarchical keywords or "tags," are used to organize listings of logical templates and enhance readability of logical templates during blueprint creation; [0023] lines 2-6, generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor and Kura with WINTERFELDT because WINTERFELDT’s teaching of user provided parameter values for override the application-specific setting for the task with the descriptive metadata for generating the deployment plan would have provided Sinha, Taylor and Kura’s system with the advantage and capability to allow the user to modifying and change the configurations data for the tasks which improving the deployment optimization.

Although, Sinha, Taylor, Kura and WINTERFELDT teach the automation plan, Sinha, Taylor, Kura and WINTERFELDT fail to specifically teach when modifying the automation plan, it is without recompiling the automation plan.

However, GNOME teaches the when modify, it is without recompiling the automation plan (GNOME, Introduction, lines 14-21 (Page 2), If you write your JSON in external files, you can make the structure of the UI evident in the layout of the file. For example…Less compilation…because you can change the UI by editing external JSON files, you can make changes to it without needing to recompile the whole application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor, Kura and WINTERFELDT with GNOME because GNOME’s teaching of editing the JSON files without recompiling would have provided Sinha, Taylor, Kura and WINTERFELDT’s system with the advantage and capability to minimize the system processing time in order to improve the system efficiency.

As per claim 3, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 2 above. Sinha further teaches wherein the at least one processor is to execute instructions to generate the task list based on the automation plan and the user-provided configurations (Sinha, Fig. 2A, item 205 Task List; [0025] lines 5-7, application management server 110 include a module (as schedule generator) to generate an application deployment plan 135 for the application; Abstract, lines 6-13, a deployment plan for the cloud-based application is read...A determination is made that one or more custom tasks (as user-provided parameter values) are required to be executed in the cloud infrastructure. After determination, the one or more custom tasks are inserted into the first plurality of tasks to generate a second plurality of tasks; [0002], lines 1-3, deployment virtualized applications to one or more host computers in a cloud infrastructure…customized configurations; [0020] lines 17-18, user interface 105 is configured with software that enables a designer to generate application blueprints by employing drag-and-drop interaction; [0025] lines1-2, once application blueprints are generated, there remains the task of deploying the application…in order to deploy a virtualized cloud-base application…generates application deployment plans). In addition, WINTERFELDT teaches the user-provided configurations is user-provided parameter values (WINTERFELDT, [0059] lines 1-12, the user customizes blueprint 126 by specifying deployment-specific configurations of the nodes and application components. The user may provide a new property value (as user-provided parameter values) for a node or application component that overrides or replaces a default value specified by a definition for the property in catalog 130 or an application-specific value (as user-configurable parameters) specified by blueprint 126. For example, a blueprint having an Apache Tomcat application component might specify a JVM heap size of 512 MB. However, a user may want to override that application-specific setting to change the heap size to 1024 MB to suit a particularly large deployment in a production environment; Fig. 5, 506 customize application component properties, 510 determine dependencies, 512 generate deployment plan for executing the tasks; [0023] lines 2-6, generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order).

As per claim 5, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 2 above. Sinha further teaches wherein the automation plan is generated by the service provider independent of a need of a customer to deploy the software defined data center, and the automation plan is to be subsequently accessible by the customer when the customer is to deploy the software defined data center (Sinha, [0002], lines 1-3, deployment virtualized applications to one or more host computers in a cloud infrastructure…customized configurations; [0020] lines 17-18, user interface 105 is configured with software that enables a designer to generate application blueprints by employing drag-and-drop interaction; [0025] lines 1-2, once application blueprints are generated, there remains the task of deploying the application…in order to deploy a virtualized cloud-base application…generates application deployment plans; [0026] lines 12-15, application deployment plan repository…accessible by, application management server). 

As per claim 7, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 2 above.  Sinha further teaches coordinate execution of the at least some of the tasks in the task list by a server node to automatically deploy the software defined data center (Sinha, Fig.1, item 100 management host, item 110 Application Management Server (as server node, generating and executing are performed by server node); [0020] lines 6-8, an application designer uses management host 100 in order to direct application management server 110 to generate application models; [0042] lines 7-9, precedes the subsequent “exec” phase…in executing the deployment process; [0019] lines 1-4, once an application is modeled, an application designer typically creates a plan (often an automated software-base plan) to deploy the various application components to a cloud-computing infrastructure).

As per claim 9, it is an at least one non-transitory computer readable medium claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claim 12, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 9 above. Sinha further teaches wherein the generating of the execution schedule and the executing of the tasks in the task list are performed by single server node (Sinha, Fig.1, see item 110 Application Management Server [generating and executing are performed by server node]; [0042] lines 7-9, precedes the subsequent “exec” phase…in executing the deployment process; [0020] lines 6-8, an application designer uses management host 100 in order to direct application management server 110 to generate application models).

As per claim 14, it is an at least one non-transitory computer readable medium claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.

As per claim 15, it is a method claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claims 16 and 18-19, they are method claims of claims 3, 5 and 7 respectively above. Therefore, they are rejected for the same reason as claims 3, 5 and 7 above.

As per claim 21, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 15 above. Sinha further teaches accessing, responsive to a request by the user, the automation plan from a plan repository (Sinha, Fig. 1, 105 user interface, 130 Application deployment plan repository; [0026] lines 3-5, each application deployment plan specifies the various tasks that must be performed in order to carry out the deployment of the application; lines 7-8, deployment plan is stored in application deployment plan repository; lines 12-15, application deployment plan repository…accessible by, application management server).


Claims 4, 6, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Taylor, Kura, WINTERFELDT and GNOME, as applied to claims 2-3, 9 and 16 respectively above, and further in view of Manoochehri et al. (US Pub. 2016/0034475 A1).
Manoochehri was cited in the previous Office Action.

As per claim 4, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 3 above. Sinha teaches generate the task list (Sinha, Fig. 2A, item 205 Task List; [0025] lines 5-7, application management server 110 include a module to generate an application deployment plan 135 for the application; Abstract, lines 6-13, a deployment plan for the cloud-based application is read...A determination is made that one or more custom tasks (as user-provided parameter values) are required to be executed in the cloud infrastructure. After determination, the one or more custom tasks are inserted into the first plurality of tasks to generate a second plurality of tasks; [0002], lines 1-3, deployment virtualized applications to one or more host computers in a cloud infrastructure…customized configurations; [0020] lines 17-18, user interface 105 is configured with software that enables a designer to generate application blueprints by employing drag-and-drop interaction; [0025] lines1-2, once application blueprints are generated, there remains the task of deploying the application…in order to deploy a virtualized cloud-base application…generates application deployment plans).

Sinha, Taylor, Kura, WINTERFELDT and GNOME fail to specifically teach when generating the task list, it is without receiving any line of code via any user input from the user.

However, Manoochehri teaches when generating the task list, it is without receiving any line of code via any user input from the user. (Manoochehri, [0042] lines14-21, a given task may be rendered as a JavaScript Object Notation (“JSON”)…in this way a complex set of transformation instructions…may be generated by a user without the need for writing any code, using simple inputs via a graphical user interface). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor, Kura, WINTERFELDT and GNOME with Manoochehri because Manoochehri’s teaching of JavaScript Object Notation would have provided Sinha, Taylor, Kura, WINTERFELDT and GNOME’s system with the advantage and capability to improve the deployment efficiency by interpreting instructions with a distributed processing cluster that without the need for writing any code by using simple inputs via a graphical user interface (Manoochehri [0043] lines 19-23, see In this way…).

As per claim 6, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 2 above. Sinha teaches accessing the automation plan as a pre-prepared automation plan before the task list is generated, the task list based on the user-provided configurations (Sinha, Abstract, lines 6-13, a deployment plan for the cloud-based application is read (accessing)...A determination is made that one or more custom tasks (as user-provided parameter values) are required to be executed in the cloud infrastructure. After determination, the one or more custom tasks are inserted into the first plurality of tasks to generate a second plurality of tasks). In addition, WINTERFELDT teaches the user-provided configurations is user-provided parameter values (WINTERFELDT, [0059] lines 1-12, the user customizes blueprint 126 by specifying deployment-specific configurations of the nodes and application components. The user may provide a new property value (as user-provided parameter values) for a node or application component that overrides or replaces a default value specified by a definition for the property in catalog 130 or an application-specific value (as user-configurable parameters) specified by blueprint 126. For example, a blueprint having an Apache Tomcat application component might specify a JVM heap size of 512 MB. However, a user may want to override that application-specific setting to change the heap size to 1024 MB to suit a particularly large deployment in a production environment; Fig. 5, 506 customize application component properties, 510 determine dependencies, 512 generate deployment plan for executing the tasks; [0023] lines 2-6, generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order).

Although, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach generating the task list based on the user-provided parameter values, Sinha, Taylor, Kura, WINTERFELDT and GNOME fail to specifically teach the task list based on based on the user-provided parameter values without receiving any line of code via any user input for the pre-prepared automation plan after accessing the pre-prepared automation plan.

However, Manoochehri teaches the task list based on based on the user-provided parameter values without receiving any line of code via any user input for the pre-prepared automation plan after accessing the pre-prepared automation plan (Manoochehri, [0042] lines14-21, a given task may be rendered as a JavaScript Object Notation (“JSON”)…in this way a complex set of transformation instructions…may be generated by a user without the need for writing any code, using simple inputs via a graphical user interface). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor, Kura, WINTERFELDT and GNOME with Manoochehri because Manoochehri’s teaching of JavaScript Object Notation would have provided Sinha, Taylor, Kura, WINTERFELDT and GNOME’s system with the advantage and capability to improve the deployment efficiency by interpreting instructions with a distributed processing cluster that without the need for writing any code by using simple inputs via a graphical user interface (Manoochehri [0043] lines 19-23, see In this way…).

As per claim 10, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 9 above. Sinha further teaches generate the task list based on the automation plan and the user-provided configurations (Sinha, Fig. 2A, item 205 Task List; [0025] lines 5-7, application management server 110 include a module (as schedule generator) to generate an application deployment plan 135 for the application; Abstract, lines 6-13, a deployment plan for the cloud-based application is read...A determination is made that one or more custom tasks (as user-provided parameter values) are required to be executed in the cloud infrastructure. After determination, the one or more custom tasks are inserted into the first plurality of tasks to generate a second plurality of tasks; [0002], lines 1-3, deployment virtualized applications to one or more host computers in a cloud infrastructure…customized configurations; [0020] lines 17-18, user interface 105 is configured with software that enables a designer to generate application blueprints by employing drag-and-drop interaction; [0025] lines1-2, once application blueprints are generated, there remains the task of deploying the application…in order to deploy a virtualized cloud-base application…generates application deployment plans). In addition, WINTERFELDT teaches the user-provided configurations is user-provided parameter values (WINTERFELDT, [0059] lines 1-12, the user customizes blueprint 126 by specifying deployment-specific configurations of the nodes and application components. The user may provide a new property value (as user-provided parameter values) for a node or application component that overrides or replaces a default value specified by a definition for the property in catalog 130 or an application-specific value (as user-configurable parameters) specified by blueprint 126. For example, a blueprint having an Apache Tomcat application component might specify a JVM heap size of 512 MB. However, a user may want to override that application-specific setting to change the heap size to 1024 MB to suit a particularly large deployment in a production environment; Fig. 5, 506 customize application component properties, 510 determine dependencies, 512 generate deployment plan for executing the tasks; [0023] lines 2-6, generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks having a specified order).

Sinha, Taylor, Kura, WINTERFELDT and GNOME fail to specifically teach the task list generated without receiving any line of code via any user input from the user.

However, Manoochehri teaches the task list generated without receiving any line of code via any user input from the user (Manoochehri, [0042] lines14-21, a given task may be rendered as a JavaScript Object Notation (“JSON”)…in this way a complex set of transformation instructions…may be generated by a user without the need for writing any code, using simple inputs via a graphical user interface). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor, Kura, WINTERFELDT and GNOME with Manoochehri because Manoochehri’s teaching of JavaScript Object Notation would have provided Sinha, Taylor, Kura, WINTERFELDT and GNOME’s system with the advantage and capability to improve the deployment efficiency by interpreting instructions with a distributed processing cluster that without the need for writing any code by using simple inputs via a graphical user interface (Manoochehri [0043] lines 19-23, see In this way…).

As per claim 11, it is an at least one non-transitory computer readable medium claim of claim 6 above. Therefore, it is rejected for the same reason as claim 6 above.

As per claim 17, it is a method claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.


Claims 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Taylor, Kura, WINTERFELDT and GNOME, as applied to claims 2, 9 and 15 respectively above, and further in view of Mangtani et al. (US Pub. 2013/0232498 A1).
Mangtani was cited in the previous Office Action.

As per claim 8, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 2 above. Sinha, Taylor, Kura, WINTERFELDT and GNOME fail to specifically teach wherein the automation plan is to configure a virtual appliance, and the at least one processor is to execute the instructions to execute a second task from the task list corresponding to a second automation plan to configure core components of the software defined data center, the core components including a hypervisor, a network virtualizer, and a virtual storage area network.

However, Mangtani teaches wherein the automation plan is to configure a virtual appliance, and the at least one processor is to execute the instructions to execute a second task from the task list corresponding to a second automation plan to configure core components of the software defined data center (Mangtani, [0023] lines 1-8, generate an execution plan of tasks [corresponding to second task] having a specified order in which virtual computing resources are provisioned and application components are configured), the core components including a hypervisor, (Mangtani, Fig. 9 item 912 Hypervisor) a network virtualizer (Mangtani, [0099] lines 21-24, virtualization environment which provides…physical computers and data storage system in one or more data centers connected by networking), and a virtual storage area network (Mangtani, Fig. 7, item 714 storage array network). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor, Kura, WINTERFELDT and GNOME with Mangtani because Mangtani’s teaching of virtual computing resources configuration would have provided Sinha, Taylor, Kura, WINTERFELDT and GNOME’s system with the advantage and capability for supporting each other components in the cloud computing environment.

As per claim 13, it is an at least one non-transitory computer readable medium claim of claim 8 above. Therefore, it is rejected for the same reason as claim 8 above.

As per claim 20, it is a method claim of claim 8 above. Therefore, it is rejected for the same reason as claim 8 above.


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, Taylor, Kura, WINTERFELDT and GNOME, as applied to claims 2, 9 and 15 respectively above, and further in view of Fisher et al. (US Pub. 2017/0315845 A1).
Fisher was cited in the PTO-892 on 02/03/2022.

As per claim 22, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 2 above. Sinha further teaches wherein the processor circuitry is to execute the instructions to facilitate execution of a virtual infrastructure deployment of the software defined data center (Sinha, Fig. 2A, 220, select infrastructure for deployment; [0005] lines 5-6, manage a plurality of virtual machines deployed in a cloud infrastructure; [0019] lines 1-4, once an application is modeled, an application designer typically creates a plan (often an automated software-base plan) to deploy the various application components to a cloud-computing infrastructure).

Sinha, Taylor, Kura, WINTERFELDT and GNOME fail to specifically teach partial execution of a virtual infrastructure deployment of the software defined data center, the partial execution to execute the automation plan for a duration of a first lifecycle phase and cease execution of the automation plan when a second lifecycle phase is reached.

However, Fisher teaches partial execution of a virtual infrastructure deployment of the software defined data center (Fisher, Fig. 2, 200, 206 processing unit, 208 main memory; [0029] line 1-5, sets up a maintenance plan (also interchangeably referred to herein as a “plan”). A maintenance plan includes a set of maintenance tasks that is to be performed; [0047] lines 1-4, In order to determine whether to pause a plan, how much of a plan to execute, or both, the embodiment estimates the times needed to execute one or more remaining portions of the plan;  [0065] lines 6-7, Application 105 prepares and executes a maintenance plan using historic time data 109 to estimate the execution times (as using the time data to facilitate execution of different potions of plan (partial execution of the automation plan)));
the partial execution to execute the automation plan for a duration of a first lifecycle phase and cease execution of the automation plan when a second lifecycle phase is reached (Fisher, Fig. 3, 310 maintenance window, 312, start, 320 stop (as first lifecycle); Fig. 7, maintenance group 1 (as first lifecycle), EXIT (exit when window end/stop, as entering second lifecycle); [0086] lines 1-3, In phase 320 during window 310, the application exits maintenance mode 308 (as cease execution of the automation plan) to resume normal operations 306; [0054] lines 18-24, estimates the time to perform a remaining portion of a maintenance plan during the execution of the plan and determines whether a remaining amount of the current maintenance window is sufficient to perform the remaining portion. The embodiment pauses the plan—having performed some maintenance tasks but not all, and exits the plan (as partial execution); also see [0043] line 8, pause or stops the execution of the plan; [0112] lines 2-6, the application determines whether task 3 is complete and sufficient time remains in the maintenance window to complete tasks 4, 5, and 6. If either of those conditions is negative, the application exits process 700 at exit point A (see Fig. 7)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor, Kura, WINTERFELDT and GNOME with Fisher because Fisher’s teaching of using historic time data for prepares and executes a maintenance plan (i.e., partially) would have provided Sinha, Taylor, Kura, WINTERFELDT and GNOME’s system with the advantage and capability to easily manage the execution schedule within the plan which improving the system performance and efficiency.

As per claim 23, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 9 above. Sinha teaches wherein the processor circuitry is to execute the instructions to facilitate execution of the automation plan, the execution to execute the automation plan to deploy the software defined data center (Sinha, Fig. 2A, 220, select infrastructure for deployment; [0005] lines 5-6, manage a plurality of virtual machines deployed in a cloud infrastructure; [0019] lines 1-4, once an application is modeled, an application designer typically creates a plan (often an automated software-base plan) to deploy the various application components to a cloud-computing infrastructure).

Sinha, Taylor, Kura, WINTERFELDT and GNOME fail to specifically teach partial execution of the automation plan, and cease execution of the automation plan before configuration of the software defined data center.

However, Fisher teaches partial execution of the automation plan (Fisher, Fig. 2, 200, 206 processing unit, 208 main memory; [0029] line 1-5, sets up a maintenance plan (also interchangeably referred to herein as a “plan”). A maintenance plan includes a set of maintenance tasks that is to be performed; [0047] lines 1-4, In order to determine whether to pause a plan, how much of a plan to execute, or both, the embodiment estimates the times needed to execute one or more remaining portions of the plan;  [0065] lines 6-7, Application 105 prepares and executes a maintenance plan using historic time data 109 to estimate the execution times (as using the time data to facilitate execution of different potions of plan (partial execution of the automation plan))); and
cease execution of the automation plan before configuration of the software defined data center. (Fisher, Fig. 3, 310 maintenance window, 312, start, 320 stop; Fig. 7, maintenance group 1, EXIT (exit when window end/stop, as before configuration of the whole software defined data center (i.e., system)); [0002] lines 1-18, A maintenance window is a window of time in which a system or systems can be removed from their respective configured operations and maintenance operations can be performed on such system or systems...A maintenance operation may include, but is not limited to applying a software patch, installing new or updated software, adding or changing a hardware component, adding or changing a system configuration, adding or changing a system management component, and the like (as configuring); [0086] lines 1-3, In phase 320 during window 310, the application exits maintenance mode 308 (as cease execution of the automation plan) to resume normal operations 306; [0054] lines 18-24, estimates the time to perform a remaining portion of a maintenance plan during the execution of the plan and determines whether a remaining amount of the current maintenance window is sufficient to perform the remaining portion. The embodiment pauses the plan—having performed some maintenance tasks but not all, and exits the plan (as partial execution); also see [0043] line 8, pause or stops the execution of the plan; [0112] lines 2-6, the application determines whether task 3 is complete and sufficient time remains in the maintenance window to complete tasks 4, 5, and 6. If either of those conditions is negative, the application exits process 700 at exit point A (see Fig. 7)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor, Kura, WINTERFELDT and GNOME with Fisher because Fisher’s teaching of using historic time data for prepares and executes a maintenance plan (i.e., partially) would have provided Sinha, Taylor, Kura, WINTERFELDT and GNOME’s system with the advantage and capability to easily manage the execution schedule within the plan which improving the system performance and efficiency.

As per claim 24, Sinha, Taylor, Kura, WINTERFELDT and GNOME teach the invention according to claim 15 above. Sinha teaches execution of the automation plan during deployment of the software defined data center (Sinha, Fig. 2A, 220, select infrastructure for deployment; [0005] lines 5-6, manage a plurality of virtual machines deployed in a cloud infrastructure; [0019] lines 1-4, once an application is modeled, an application designer typically creates a plan (often an automated software-base plan) to deploy the various application components to a cloud-computing infrastructure).

Sinha, Taylor, Kura, WINTERFELDT and GNOME fail to specifically teach the task metadata facilitating partial execution of the automation plan during deployment of the software defined data center, the partial execution to execute the automation plan for a duration of a first lifecycle phase and cease execution of the automation plan when a second lifecycle phase is reached.

However, Fisher teaches the task metadata facilitating partial execution of the automation plan during deployment of the software defined data center, (Fisher, [0029] line 1-5, sets up a maintenance plan (also interchangeably referred to herein as a “plan”). A maintenance plan includes a set of maintenance tasks that is to be performed; [0047] lines 1-4, In order to determine whether to pause a plan, how much of a plan to execute, or both, the embodiment estimates the times needed to execute one or more remaining portions of the plan;  [0065] lines 6-7, Application 105 prepares and executes a maintenance plan using historic time data 109 (as task metadata) to estimate the execution times (as using the time data (as task metadata) to facilitate execution of different potions of plan (partial execution of the automation plan)));
the partial execution to execute the automation plan for a duration of a first lifecycle phase and cease execution of the automation plan when a second lifecycle phase is reached (Fisher, Fig. 3, 310 maintenance window, 312, start, 320 stop (as first lifecycle); Fig. 7, maintenance group 1 (as first lifecycle), EXIT (exit when window end/stop, as entering second lifecycle); [0086] lines 1-3, In phase 320 during window 310, the application exits maintenance mode 308 (as cease execution of the automation plan) to resume normal operations 306; [0054] lines 18-24, estimates the time to perform a remaining portion of a maintenance plan during the execution of the plan and determines whether a remaining amount of the current maintenance window is sufficient to perform the remaining portion. The embodiment pauses the plan—having performed some maintenance tasks but not all, and exits the plan (as partial execution); also see [0043] line 8, pause or stops the execution of the plan; [0112] lines 2-6, the application determines whether task 3 is complete and sufficient time remains in the maintenance window to complete tasks 4, 5, and 6. If either of those conditions is negative, the application exits process 700 at exit point A (see Fig. 7)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Sinha, Taylor, Kura, WINTERFELDT and GNOME with Fisher because Fisher’s teaching of using historic time data (as task metadata) for prepares and executes a maintenance plan (i.e., partially) would have provided Sinha, Taylor, Kura, WINTERFELDT and GNOME’s system with the advantage and capability to easily manage the execution schedule within the plan which improving the system performance and efficiency.


Response to Arguments
Applicant’s arguments with respect to claims 2-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195